Citation Nr: 1509045	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  09-38 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a higher initial rating, greater than 10 percent, for upper trapezius strain/cervicalgia.

2.  Entitlement to a higher initial rating, greater than 10 percent, for left knee strain.

3.  Entitlement to a higher initial rating, greater than 10 percent, for right elbow medial epicondylitis.

4.  Entitlement to a higher initial rating, greater than 10 percent, for lumbar strain, previously evaluated as disc protrusion of the thoracolumbar spine.

5.  Entitlement to an initial compensable evaluation for bilateral onychomycosis of the feet.

6.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected left knee strain.

7.  Entitlement to service connection for a left hip disorder, to include as secondary to service-connected left knee strain.

8.  Entitlement to service connection for a right shoulder disorder, to include as secondary to service-connected right elbow medial epicondylitis.

9.  Entitlement to service connection for a bilateral foot disorder.

10.  Entitlement to service connection for osteoarthritis.

11.  Entitlement to service connection for hyperlipidemia.

12.  Entitlement to service connection for a disorder claimed as chest pain.

13.  Entitlement to service connection for tension headaches.

14.  Entitlement to service connection for left ear hearing loss. 

15.  Entitlement to service connection for tinnitus.

16.  Entitlement to service connection for chronic upper respiratory infections.

17.  Entitlement to service connection for a skin disorder claimed as maculae and papules.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from June 1980 to September 2007. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from May and October 2008 decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Veteran appealed from denials of service connection and initial ratings assigned to disabilities for which service connection was established, and these matters are now before the Board.
 

FINDINGS OF FACT

1.  Throughout the entire initial rating period, upper trapezius strain/cervicalgia has been productive of pain, and a combined range of motion of 310 degrees.

2.  Throughout the entire initial rating period, lumbar strain has been productive of flexion to 70 degrees, combined range of motion of 190 degrees, and no incapacitating episodes referable to intervertebral disc syndrome.

3.  Throughout the entire initial rating period, right elbow medial epicondylitis has been productive of motion functionally limited to not worse than 130 degrees of flexion, and 65 degrees of extension.

4.  Throughout the entire initial rating period, left knee strain has been productive of the functional equivalent of 120 degrees of flexion, and noncompensable limitation of extension.

5.  Throughout the entire initial rating period, onychomycosis of the feet has been productive of symptoms affecting less than one percent of the Veteran's skin, and has required no systemic therapy.

6.  The Veteran does not have a current right knee disability.

7.  The Veteran does not have a current left hip disability.

8.  The Veteran does not have a current right shoulder disability.

9.  The Veteran does not have a current foot disability.

10.  The Veteran does not have osteoarthritis or a referable osteoarthritic disability.

11.  The Veteran has hyperlipidemia, which is a laboratory finding and is not a disease or injury within the meaning of applicable legislation.

12.  The Veteran does not have disability productive of chest pain.

13.  Tension headaches first manifest in service, and a current tension headaches disability is related to service.

14.  The Veteran does not have a left ear hearing loss disability for VA purposes.

15.  Tinnitus manifest to a compensable degree within one year of service.

16.  The Veteran does not have an upper respiratory infection, or related disability.

17.  The Veteran does not have an otherwise non-service-connected skin disorder, to include maculae and papules.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for upper trapezius strain/cervicalgia have not been met or more nearly approximated at any time during the initial rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Code 5237 (2014).

2.  The criteria for an initial rating in excess of 10 percent for a lumbar strain have not been met or more nearly approximated at any time during the initial rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Code 5237-5243 (2014).

3.  The criteria for an initial rating in excess of 10 percent for right elbow medial epicondylitis have not been met or more nearly approximated at any time during the initial rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Code 5206-5024 (2014).

4.  The criteria for an initial rating in excess of 10 percent for a left knee strain have not been met or more nearly approximated at any time during the initial rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Code 5260-5024 (2014).

5.  The criteria for an initial compensable rating for bilateral onychomycosis of the feet have not been met or more nearly approximated at any time during the initial rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.118, Diagnostic Code 7813 (2014).

6.  The criteria for service connection for a right knee disorder, to include as secondary to a currently service-connected disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2014). 

7.  The criteria for service connection for a left hip disorder, to include as secondary to a currently service-connected disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2014). 

8.  The criteria for service connection for a right shoulder disorder, to include as secondary to a currently service-connected disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2014). 

9.  The criteria for service connection for a foot disorder, to include as secondary to a currently service-connected disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2014). 

10.  The criteria for service connection for osteoarthritis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.309 (2014).

11.  Hyperlipidemia is not a disability, and service connection for hyperlipidemia cannot be granted as a matter of law.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(c) (2014).

12.  The criteria for service connection for a chest disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).

13.  The criteria for service connection for tension headaches have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).

14.  The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.309, 3.385 (2014). 

15.  Tinnitus manifest to a compensable degree within one year of service, and is presumed to be related to service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.309, 4.84 (2014). 

16.  The criteria for service connection for upper respiratory infections have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).

17.  The criteria for service connection for a skin disorder, to include maculae and papules, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Ratings on Appeal

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam)

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's appeals for higher initial ratings are appeals from the initial assignments of disability ratings following the establishment of service connection.  When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found; such separate disability ratings are known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson  v. Brown, 9 Vet. App. 7 (1996).  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

In considering the ratings on appeal, the Board has considered applying alternate Codes to evaluate the Veteran's service-connected disabilities where applicable.  The Board has considered applying alternate Codes to evaluate the Veteran's service-connected disability.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  In this regard, the Board notes that the assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case," see Butts v. Brown, 5 Vet. App. 532, 538 (1993), and that one Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

Initial Rating for Upper Trapezius Strain/Cervicalgia

In the May 2008 decision on appeal, the Veteran was awarded service connection for an upper trapezius strain/cervicalgia, and granted an initial evaluation of 10 percent effective October 1, 2007.  The Veteran's upper trapezius disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC or Code) 5237.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a (2014).

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The normal combined range of motion of the cervical spine is 340 degrees.  See also Plate V, 38 C.F.R. § 4.71a. 

For claims in which symptoms of a neurologic defect have been claimed or found, 38 C.F.R. § 4.120 dictates that neurological conditions are to be rated in proportion to the impairment of motor, sensory or mental function.  38 C.F.R. § 4.120 (2014).  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 percent to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2014); see 38 C.F.R. § 4.124 (2014).

After reviewing the entire claims file, the Board finds that the Veteran's upper trapezius strain/cervicalgia has been not more than 10 percent disabling for any period on appeal.  Specifically, upper trapezius strain/cervicalgia has been productive of pain, a combined range of motion of 310 degrees.

On VA examination in October 2007 the Veteran reported neck pain for the prior five years with stiffness, but no weakness.  The pain was constant and traveled to the right trapezius, but resulted in no limitations according to the Veteran.  Physical examination revealed no evidence of radiating pain on movement, or evidence of muscle spasm or ankylosis of the cervical spine.  Range of motion testing showed full flexion and extension, with pain at 45 degrees of extension.  Joint function of the spine was additionally limited by pain following repetitive use, resulting in an additional loss of 5 degrees of motion.  While the examiner did not express in which direction range of motion was additionally limited, even assuming 5 degrees less motion in each direction results in an combined range of motion of 310 degrees.  There was no evidence of intervertebral disc syndrome with chronic or permanent nerve root involvement; examination of the cranial nerves revealed normal findings; peripheral nerve examination was within normal limits; and the cervical spine was normal radiographically.

During an October 2014 VA examination, the Veteran complained that neck pain worsened with computer use, which appeared to coincide with right arm and elbow pain.  Range of motion testing revealed normal forward flexion and extension, without any change following repetitive use testing.  Combined range of motion of the cervical spine was  340 degrees.  Sensory examination was normal, and there was no evidence of intervertebral disc syndrome, radiculopathy or other associated neurologic abnormalities.  Occupational impacts were limited to pain on movement of the neck, extending to the upper back, with tightness.

Again, a rating of greater than 10 percent is not warranted without evidence of forward flexion greater than 15 degrees but not greater than 30 degrees, a combined range of motion of not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Here, the evidence shows that the Veteran's range of motion of his neck, while productive of pain, has been normal - to include when considering the functional impacts of such factors as pain, weakness, excess fatigability, and incoordination on repetitive use or during flare-ups.  Additionally, there is no competent evidence of any neurologic disorders associated with the Veteran's service - connected upper trapezius strain/cervicalgia for which one or more separate ratings may be assigned.

Accordingly, the Board concludes that the Veteran's upper trapezius strain/ cervicalgia has been not more than 10 percent disabling throughout the entire initial rating period on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Initial Rating for a Lumbar Strain

In the May 2008 decision on appeal, the Veteran was awarded service connection for a thoracolumbar disc protrusion and assigned a noncompensable initial rating.  In an October 2008 decision, however, the Veteran's low back disorder was recharacterized as a lumbar strain, and  evaluated as10 percent disabling effective October 1, 2007.  The Veteran's upper trapezius disability is rated under 38 C.F.R. § 4.71a, DC 5237-5243.  Hyphenated Diagnostic Codes are used when a rating under one Code requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2014).  The additional Code, shown after the hyphen, represents the basis for the rating, while the primary Code indicates the underlying source of the disability.  In this case DC 5243 is used for rating the Veteran's intervertebral disc syndrome, while DC 5237 relates to the underlying lumbar strain.  

As with the Veteran's cervical disability rated above, his lumbar strain is rated under the General Rating Formula for Diseases and Injuries of the Spine.  In this case, a 10 percent disability rating is provided on forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

With regard to intervertebral disc syndrome under DC 5243, a 10 percent rating is warranted on evidence of intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent rating is afforded on intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent rating is granted with intervertebral disc syndrome an incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating is assigned on evidence of intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to DC 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.

After reviewing the entire claims file, the Board finds that the Veteran's lumbar strain has been not more than 10 percent disabling at any time during the period on appeal.  Specifically, the lumbar strain has been productive of flexion to 70 degrees, a combined range of motion of 190 degrees, and no incapacitating episodes referable to intervertebral disc syndrome.

On VA examination in October 2007, the Veteran reported low back pain for the prior five years.  Low back symptoms included stiffness but not weakness.  The Veteran indicated that his lumbar spine disability caused no incapacitation or limitations.  Inspection of the spine revealed normal head position with symmetry in appearance, symmetry of spinal motion with normal curvatures of the spine, and no signs of intervertebral disc syndrome.  Coordination was within normal limits, as were peripheral nerves, and x-ray imaging of the lumbar spine was within normal limits.

In June 2008, the Veteran reported low back pain and stiffness, but had no visual disturbances, weakness, numbness, fevers, bladder complaints, malaise, bowel complaints or dizziness.  Examination revealed no evidence of radiating pain on movement, no muscle spasms, or tenderness, and straight leg raising testing was negative.  There was no ankylosis of the lumbar spine, and range of motion testing indicated full and normal ranges of motion, including 90 degrees of flexion with pain at 90 degrees, and 30 degrees of extension with pain at 30 degrees.  The Veteran's combined range of motion was 240 degrees.  There was no additional limitation of motion associated with pain, fatigue, weakness, lack of endurance or incoordination, to include after repetitive use.  Neurologic testing was within normal limits in the lower extremities, and radiographic examination was also within normal limits.

On VA examination in October 2014, the Veteran described back pain after doing light yard work, difficulty with prolonged sitting, and pain when running.  He had pain at 75 degrees of flexion, and 25 degrees of extension; there was no change following repetitive use testing.  There was no evidence of any neurologic abnormalities or intervertebral disc syndrome, and the only occupational impacts were pain when walking and bending.  The examiner opined that the Veteran had an additional loss of 5 degrees of motion in both flexion and extension on flare-ups, meaning that range of motion was functionally limited to 70 degrees of flexion and 20 degrees of extension.  Accordingly, his combined range of motion was 190 degrees.

In order for a rating of greater than 10 percent, the evidence must show forward flexion greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  At its worse, flexion has been limited to 70 degrees, and combined range of motion has been 190 degrees.  Additionally there has been no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Finally, the Veteran has not had intervertebral disc syndrome, or incapacitating episodes during the period on appeal.

Accordingly, the Board concludes that the Veteran's lumbar strain has been not more than 10 percent disabling throughout the entire initial rating period on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Initial Rating for Right Elbow Medial Epicondylitis

In the May 2008 decision on appeal, the Veteran was awarded service connection for right elbow medial epicondylitis, and granted a noncompensable initial evaluation.  In a December 2014 decision he was granted a 10 percent rating, effective October 1, 2007.  The Veteran's right elbow disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC or Code) 5206-5024 (2014).  DC 5206 is used for rating the Veteran's limitation of motion of his elbow, while DC 5024 relates to tenosynovitis, the underlying source of the disability.  See 38 C.F.R. § 4.27.

DC 5024 directs that tenosynovitis "will be rated on limitation of motion of affected parts, as arthritis, degenerative, except gout which will be rated under Diagnostic Code 5002."  38 C.F.R. §4.71a, DC 5024.  Diagnostic Code 5206 provides that flexion of the forearm limited to 100 degrees is rated 10 percent disabling for the major side and 10 percent for the minor side; flexion of the forearm limited to 90 degrees is rated 20 percent for the major side and 20 percent for the minor side; flexion of the forearm limited to 70 degrees is rated 30 percent disabling for the major side and 20 percent for the minor side; flexion of the forearm limited to 55 degrees is rated 40 percent disabling for the major side and 30 percent for the minor side; and flexion of the forearm limited to 45 degrees is rated 50 percent disabling for the major side and 40 percent for the minor side.  38 C.F.R. § 4.71a, DC 5206.

Additionally, DC 5207 provides for ratings based on limitation of extension.  Specifically, forearm extension limited to 45 degrees is rated 10 percent for the major side and 10 percent for the minor side; extension of the forearm limited to 60 degrees is rated 10 percent for the major side and 10 percent for the minor side; extension of the forearm limited to 75 degrees is rated as 20 percent for the major side and 20 percent for the minor side; extension of the forearm limited to 90 degrees is rated 30 percent for the major side and 20 percent for the minor side; extension of the forearm limited to 100 degrees is rated 40 percent for the major side and 30 percent for the minor side; and extension of the forearm limited to 110 degrees is rated 50 percent for the major side and 40 percent for the minor side.  38 C.F.R. § 4.71a, DC 5207.

After reviewing the entire claims file, the Board finds that the Veteran's right elbow medial epicondylitis has been not more than 10 percent disabling at any time during the period on appeal.  Specifically, motion has been functionally limited to not worse than 130 degrees of flexion, and 65 degrees of extension.

On VA examination in October 2007, the Veteran reported tenderness of the right medial elbow over the prior five years, unrelated to any specific injury or trauma.  He endorsed weakness, but denied stiffness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability and dislocation.  The Veteran reported no limitation due to the condition of his elbow, thought there was tenderness at the medial epicondyle.  Range of motion of the right elbow was to 145 degrees of flexion and zero degrees of extension.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  X-ray imaging of the elbow was within normal limits.

In October 2014, the Veteran underwent an additional VA examination during which he complained of pain from the right shoulder to right elbow and often extending to the right hand.  Pain was constant and lessened - but not eliminated - by medication.  On flare-ups, the Veteran indicated that the elbow was painful to bend, causing difficulty carrying items due to arm weakness.  Range of motion testing revealed flexion to 130 degrees, with pain at 130 degrees, and no limitation of extension.  Flexion was unchanged after repetitive-use, however extension was limited to 65 degrees.  The impact of the elbow on the Veteran's ability to work included "great elbow pain" when using the computer.  The examiner opined that there was an additional loss of range of motion on flare-ups, but only in the left elbow.

As the foregoing shows, the Veteran's limitation of motion has been to greater than 90 degrees of flexion and 75 degrees of extension through the period on appeal. Even when considering the Veteran's functional limitation of motion due to such factors as pain, incoordination, fatigue and on flare-ups, motion has only been limited to 65 degrees of extension.  Without motion functionally limited to 90 degrees of flexion and 75 degrees of extension, a rating of greater than 10 percent cannot be granted under DC 5206 or DC 5207.  The Board has also considered whether a higher rating may be warranted under an alternative Code, but finds that one is not.  

Accordingly, the Board concludes that the Veteran's right elbow medial epicondylitis disability has been 10 percent disabling throughout the initial rating period on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

Initial Rating for a Left Knee Strain

In the May 2008 decision on appeal, the Veteran was awarded service connection for a left knee strain and granted an initial evaluation of 10 percent effective October 1, 2007.  The Veteran's left knee disability is rated under 38 C.F.R. § 4.71a DC 5260-5024, where DC 5260 is used for rating limitation of motion of the Veteran's left knee, while DC 5024 relates to tenosynovitis, the underlying source of the disability.

The criteria under DC 5024 have been discussed above, and essentially direct that tenosynovitis is rated on limitation of motion.  38 C.F.R. § 4.71a, DC 5024.  VA considers that normal ranges of motion of the knee are to zero degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II (2014).  DC 5260 provides that DC 5260 provides a 10 percent rating for flexion of the knee limited to 45 degrees.  Flexion of the leg limited to 30 degrees is rated 20 percent disabling, and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a, DC 5260.  In addition, separate ratings may be granted based on compensable  limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint).  See VAOPGCPREC 09-04.  DC 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensably (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a, DC 5261.

After reviewing the entire claims file, the Board finds that the Veteran's left knee has been not more than 10 percent disabling throughout the period on appeal.  Specifically, the service-connected left knee strain has been productive of the functional equivalent of 120 degrees of flexion, and noncompensable limitation of extension.
 
During an October 2007 VA examination, the Veteran endorsed a 22 year history of knee pain, unrelated to any specific injury or trauma.  He had weakness and stiffness, but no swelling, heat, redness, giving way, lack of endurance, locking, fatigability or dislocation.  The Veteran stated that the left knee impaired his ability to run and caused him to avoid prolonged standing.  The knee was tender, but without edema, effusion, weakness, redness, heat, guarding of movement, subluxation, locking pain, genu recurvatum or crepitus.  Range of motion was from 140 degrees of flexion to zero degrees of extension.  The examiner noted that there were no additional limitations following repetitive use due to fatigue, weakness, lack of endurance or incoordination, however pain did "additionally limit the joint function by 5 degrees."  Left knee x-ray findings were within normal limits.

On VA examination in October 2014, the Veteran endorsed left knee pain affecting his ability to stand for more than half an hour, and causing decreased leg strength.  Flexion was to 130 degrees, with pain at the limit of such motion, and there was no limitation of extension or objective evidence of pain on extension.  Range of motion was unchanged following repetitive use testing, and the functional impacts of his left knee disability included weakened movement and pain on movement.  On flare-ups, pain caused an additional loss of 10 degrees of flexion and 5 degrees of extension.  The Veteran had no instability of the knee, and no patellar subluxation or dislocation, and reported that his knee disability impacted his ability to work only so far as he related it to pain in his back.

As an initial matter, while the record shows that the Veteran has limitation of motion of both flexion and extension, VAOPGCPREC 09-04 provides for separate ratings only in the presence of compensable limitation of motion.  Here, extension has been functionally limited to a noncompensable 5 degrees of motion, and thus a separate rating under DC 5262 is not for application.  Additionally, in order for a rating of greater than 10 percent for limitation of flexion, the record must reflect that the Veteran's motion is limited to 30 degrees of motion.  Here, even when considering the additional functional impact of such factors as flare-ups and pain, the Veteran's left knee flexion has been no worse than 120 degrees at any time during the period on appeal.  

The Board has considered whether a higher rating may be available under an alternative Code, but finds that one is not.  Specifically, the Veteran does not have ankylosis of the knee (DC 5256), recurrent subluxation or lateral instability (DC 5257), dislocated or removed semilunar cartilage (DCs 5258, 5259), impairment of the tibia and fibula (DC 5262), or genu recurvatum (DC 5263).  See 38 C.F.R. 4.71a.

Accordingly, the Board concludes that the Veteran's left knee disability has been not more than 10 percent disabling throughout the entire initial rating period on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Initial Rating for Bilateral Onychomycosis of the Feet

In the May 2008 decision on appeal, the Veteran was awarded service connection for bilateral onychomycosis of the feet and granted a noncompensable initial evaluation, effective October 1, 2007.  The Veteran's bilateral foot disability is rated under 38 C.F.R. § 4.118, DC 7813 (2014).  DC 7813 provides ratings for dermatophytosis (or ringworm) in various locations on the body, including the body (tinea corporis), the head (tinea capitis), the feet (tinea pedis), the beard (tinea barbae), the nails (tinea unguium), and the inguinal area, also known as jock itch (tinea cruris).  DC 7813 specifically provides that dermatophysosis is to be rated as disfigurement of the head, face, or neck (DC 7800), scars (DC 7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 7806), depending upon the predominant disability.  38 C.F.R. § 4.118.

While DC 7813 has remained unchanged during the period on appeal, the criteria for DCs 7800 through 7805 were amended effective August 30, 2002, see 67 Fed. Reg. 49,490-99 (July 31, 2002), and again in October 2008.  The October 2008 revisions are only applicable to claims for benefits received by VA on or after October 23, 2008, unless a veteran request review under the post- October 2008 criteria.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case, the Veteran filed his claim in August 2007, and has not requested review under the revised criteria.  Therefore, only the post-2002 pre-October 2008 version of the schedular criteria are applicable.

In considering the Veteran's appeal for a compensable rating, the Board must specifically analyze whether a compensable rating is be available under any of the Codes implicated by DC 7813 as they existed prior to the October 2008 change in regulations.  DC 7800 provided for ratings only for scaring of the head, face, or neck, and is thus nor applicable.  38 C.F.R. § 4.118 (2007).  DC 7801 provided a compensable rating on evidence of scars not of the head, face, or neck, that are deep or that cause limited motion and affect an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.).  Id.  Under DC 7802, a compensable rating was warranted for scars not of the head, face, or neck, that are superficial and do not cause limited motion and affect an area or areas of 144 square inches (929 sq. cm.) or greater.  Id.  Under DC 7803 (which was removed entirely after October 2008) superficial, unstable scars warranted a compensable rating.  Notes to DC 7803 clarified that an "unstable scar is one where . . . there is frequent loss of covering of skin of the scar," and a "surficial scar is one not associated with underlying soft tissue damage."  Id.  DC 7804 afforded a compensable rating for superficial scars, which are painful on examination, with a Note indicating that "a 10-percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation," and citing to the amputation at 38 C.F.R. § 4.68.  Id.  Finally, prior to October 2008, DC 7805 provided that scars not otherwise described in the preceding Codes were to be rated on limitation of function of the effected part.  Id.

DC 7813 also implicates DC 7806 under which dermatitis or eczema is to be rated under either the criteria described at DC 7806 or on the basis of disfigurement of the head, face, or neck under DCs 7800 through 7805.  DC 7806 itself provides that dermatitis or eczema involving less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; requiring no more than topical therapy during the past 12-month period, is to be rated noncompensably (zero percent) disabling.  A compensable rating is not warranted without dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  38 C.F.R. §4.118 (2014).

After reviewing the entire claims file, the Board finds that the Veteran's onychomycosis of the feet has not been compensably at any time throughout the period on appeal.  Specifically, onychomycosis has affected less than one percent of the Veteran's skin, and has required no systemic therapy.
 
On VA examination in October 2007, the Veteran reported toenail fungus, dermatophytosis and onychomycosis.  There was no exudation, ulcer formation, itching, shedding, or crusting, and symptoms were reportedly constant.  Skin disease did not involve any areas that were exposed to the sun, and over the preceding twelve months the Veteran had not received any treatment referable to the skin.  Onchymycosis was located on both great toenails, without evidence of ulceration, exfoliation, crusting, disfigurement, tissue loss, induration, inflexibility, hypopigmentation, hyperpigmentation, abnormal texture or limitation of motion.  The affected skin area was less than one percent of the whole body and was not associated with any systemic disease or nervous condition.

Given that, as the evidence shows, the Veteran does not have any scarring associated with his service-connected onychomycosis, no compensable rating is warranted under DCs 7800 through 7805.  With regard to DC 7806, the Board notes that onychomycosis affects less than one percent of the Veteran's skin, none of which is exposed skin, and has not required any systemic therapy such as corticosteroids or other immunosuppressive drugs.  Thus, the criteria for a compensable rating under DC 7806 - through operation of DC 7813 - are not met.  The Board has further considered whether a compensable rating may be available under any alternative Code, but finds that one is not.

Accordingly, the Board concludes that the Veteran's bilateral onychomycosis of the feet has not been compensably disabling at any time throughout the entire initial rating period on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

Extraschedular Consideration

The Board has also considered whether referral for one or more extraschedular ratings is warranted for service-connected neck, low back, left knee, right elbow, or skin disabilities.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate and no referral is required.  Id. at 115.

Here the schedular rating criteria used to rate the Veteran's service-connected orthopedic disabilities (i.e., regarding the spine, knee, and elbow) above primarily on the basis of limitation of motion, while his skin disorder of the feet is rated based on the nature of treatment and overall area affected.  The Veteran has indicated that his service-connected orthopedic disabilities have resulted in difficulty bending over, weakness, pain, limitations running, standing, and picking things up, while stating that his skin disorder causes no limitations.  Factors such as pain and weakness are expressly considered through operation of 38 C.F.R. § 4.59, while limitations of running, standing, and lifting capacity are reasonably contemplated by rating criteria based on limitation of motion.  Accordingly, the Board finds that the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected disabilities that would render the schedular criteria inadequate.  Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nonetheless, the Board has fully considered the additional service-connected disabilities of hypertension, gastroesophageal reflux disease, temporomandibular joint dysfunction, and immature cataracts in concluding that referral for consideration of an extraschedular rating is not warranted.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral for consideration of extra-schedular evaluation is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111. 

Finally, the record does not reveal that the Veteran is claiming that he is rendered unemployable by virtue of his neck, low back, left knee, right elbow, or skin disabilities, and the Board finds that the record has not raised an implied claim for a total disability rating based on individual unemployability due to service-connected disabilities pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009); thus no discussion or remand of such a claim in warranted.  

Service Connection, Generally

The Veteran is seeking service connection for a right knee disorder, hyperlipidemia, a disorder productive of chest pain, tension headaches, tinnitus, left ear hearing loss, chronic upper respiratory infections, a left hip disorder, maculae and papules, osteoarthritis, a bilateral foot disorder, and a right shoulder disorder.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131 (West 2014); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that evidence of a recent diagnosis of a disability prior to a claim for benefits based on that disability, is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

Certain disorders listed under 38 C.F.R. § 3.309(a), including arthritis and organic disease of the nervous system (to include sensorineural hearing loss and tinnitus) are considered to be "chronic diseases" and the presumptive provisions of 38 C.F.R. § 3.303(b) apply with regard to these disorders.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b).  With regard to those disorders which are not "chronic diseases" listed under 38 C.F.R. § 3.309(a), 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that the continuity provisions of 38 C.F.R. § 3.303(b) apply only to those disease listed under 38 C.F.R. § 3.309(a)).

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases, including arthritis or an organic disease of the nervous system, becomes manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Moreover, except as provided in 38 C.F.R. § 3.300(c), a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2014).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service connected disease or injury.  See 38 C.F.R. § 3.310(b) (2014).  Establishing service connection on a secondary basis requires (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995). 

Service Connection for a Right Knee Disorder

The Veteran contends that his service-connected left knee disability has caused "issues with his right knee."  See September 2009 VA From 9.  Service treatment records reflect no complaints or treatment referable to the right knee, while replete with left knee complaints and clinical treatments.  The lack of right knee treatment, in the face of an otherwise complete treatment record is probative of the lack of right knee symptoms during service.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (holding that silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder (citing Fed. R. Evid. 803(7)).

On VA examination in October 2007 - one month after separation, the Veteran reported a 22 year history of bilateral knee pain, not related to any specific injury or trauma.  Symptoms included weakness, stiffness and pain.  The Veteran reported that pain occurred in the right knee once a day for about half an hour, was localized, burning, and sharp.  Symptoms could be brought on by physical activity and prolonged standing, and were relieved by rest and the medication (Motrin).  Physical evaluation of the right knee showed no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation or guarding of movement.  Anterior and posterior cruciate ligaments stability test of the right knee were within normal limits, as were medial and lateral collateral ligaments stability tests.  The medial and lateral meniscus test of the right knee was within normal limits, and there was no indication of a malunion.  Right knee x-ray findings were within normal limits, and while the Veteran was diagnosed with a left knee strain, there was no diagnosis associated with the right knee.

VA examination of the right knee in October 2014 revealed full ranges of motion, and no functional losses or impairments of the right knee.  There was no pain on palpation, no patellar subluxation or dislocation, no "shin splints," and no meniscal conditions of any kind.  The Veteran was again diagnosed with a left knee disorder, but no diagnosis was made with respect to the right knee.

The Veteran is competent to report symptoms which are capable of lay observation, such a pain.  Layno, 6 Vet. App. 465.  However, the Veteran is not competent to attribute such pain to an underlying diagnosis, or to opine on a connection between his service-connected left knee disability and his current reports of right knee pain, as such a determination is beyond the scope of his lay competence.

While the Veteran's endorsements of right knee pain are competent, the Board finds the complete lack of any reference to right knee symptoms during service - in spite of a voluminous record which includes numerous treatments and complaints referable to the left knee - to be highly probative, and finds that the Veteran did not have chronic in-service right knee pain.  Furthermore, to the extent that he now endorses right knee symptoms, the record nonetheless confirms that he has no current right knee disorder for which service connection may be granted.  A necessary element for establishing entitlement to service connection is the existence of a current disability; it is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  For VA purposes, a current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  While the Veteran endorsed pain referable to the right knee on VA examination in October 2007, pain without underlying pathology is not a disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); see also Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011) (holding that pain alone does not constitute function loss under VA regulations which evaluate disabilities based upon limitation of motion).

With no right knee disability, the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Left Hip Disorder

The Veteran contends that a left hip disorder is related to service, to include secondary to his service-connected left knee disability.  Service treatment records reflect only a single complaint regarding the left hip, in October 2006, when the Veteran complained of left hip pain for the prior four months.  An x-ray imaging study was conducted and revealed the hips were within normal limits, and the Veteran affirmatively denied any history of trauma associated with the hip.

On VA examination in October 2007, one month after separation, the Veteran reported that his left hip occasionally "catches," and had been for ten years.  He denied any specific injury or trauma to the hip, and stated that pain occurred twice a day, lasting for a few moments.  Physical evaluation of the left hip showed no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation or guarding of movement.  The left hip x-ray findings were within normal limits, and the examiner concluded that "there is no diagnosis because there is no pathology to render a diagnosis."

The Veteran's complaints of left hip "catching" are competent to the extent that they refer to a symptom capable of lay observation.  Layno.  However, the mere presence of occasional "catching" does not constitute a disability for which service connection may be established.  Rather, the Board finds the conclusion of the VA examiner that the Veteran does not have a current hip disorder to be highly probative, especially to the extent that this conclusion was reached following a physical examination and diagnostic testing.

Thus, the Board finds that the Veteran does not have a left hip disability, to include any such disability secondary to his service-connected left knee disability.  With no underlying left hip disability, the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Right Shoulder Disorder

The Veteran contends that a right shoulder disorder is "part of his [service-connected] cervical and elbow condition."  Service treatment records reflect that in July 1984, the Veteran complained of pain radiating to the right shoulder and arm.  Not until nearly twenty years later, in May 2004 did the Veteran again report right shoulder symptoms.  At that time he endorsed right shoulder pain, which by June 2004 pain had improved.  In December 2004 he reported ongoing problems with the upper back which sometimes involved the right upper extremity, to include pain in the shoulder.  Follow-up x-ray imaging in January 2005 was within normal limits, and the Veteran was diagnosed with "joint pain, localized in the shoulder."  In June 2005, the Veteran reported having been treated for right shoulder pain six months prior, and the assessment offered in an occupational therapy note was of "joint pain, localized to the shoulder."

The Veteran's remaining service treatment records are silent for treatment or complaints referable to the right shoulder until his October 2007 VA examination during which he endorsed an ache in his right trapezius.  The condition had reportedly existed for five years, and was unrelated to any specific injury or trauma.  Pain was constant and traveled down the arm, with symptoms elicited by stress and relieved spontaneously.  A physical evaluation showed no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation or guarding of movement in the right shoulder.  Radiographic imaging of the shoulder was within normal limits, and the examiner concluded that "there is no diagnosis because there is no pathology to render a diagnosis."

Although the Veteran's 2007 report of a five year history of right shoulder symptoms is competent to the extent that such symptoms are capable of lay observation, Layno, the Board weighs this recent endorsement against the lack of in-service complaints throughout most of the record.  While the Veteran did endorse right should symptoms from May 2004 through June 2005, the presence of such complaints highlight that the record is otherwise silent regarding the right shoulder.  Put another way, the Veteran demonstrated his willingness to report the presence of right shoulder symptoms, and thus the lack of such reports elsewhere in the record is considered positive evidence of the lack of referable symptoms.  See Kahana, 24 Vet. App. at 440.

To the extent that he endorsed a right shoulder ache on VA examination in October 2007, such complaint is competent, however, the mere presence of an "ache" in the shoulder does not amount to a disability for which service connection may be established.  Rather, the Board finds the conclusion of the VA examiner, that the Veteran does not have a rightly shoulder disorder to be highly probative, especially to the extent that this conclusion was reached following a physical examination and diagnostic testing.

Thus, the Board finds that the Veteran does not have a right shoulder disability, to include any such disability secondary to an otherwise currently service-connected disability.  With no underlying right shoulder disability, the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Foot Disorder

The Veteran has endorsed "foot pain" which he asserts is related to service.  Service treatment records reflect that in May 2004 the Veteran complained of "foot pain," and a November 2004 record reflects that he had been issued removable arch supports.

On VA examination in October 2007, the Veteran endorsed a six-month history of bilateral foot symptoms without an associated injury or trauma.  The disorder consisted of pain in the right foot, occurring once a day and lasting for 4 hours at a time.  Symptoms were relieved by rest, and while standing and walking he experienced pain and stiffness.  Physical evaluation showed no evidence of that pes planus, pes cavus, hammer toes, Morton's metatarsalgia, hallux valgus, or hallux rigidus.  The Veteran had no limitation with standing or walking, and gross examination of all other joints was within normal limits.  X-ray imaging of the feet was also within normal limits showing "no evidence [of] fracture or other significant bone, joint, or soft tissue abnormality."  Other than onychomycosis of the great toes (for which service connection has been granted), no diagnosis referable to the feet was provided.

The Veteran's endorsement of pain in his feet are competent, however, the objective clinical evidence indicates that the Veteran does not have an underlying disability associated with the feet.  The Board finds the clinical evidence to be highly probative and thus finds that the Veteran does not have a bilateral foot disorder for which service connection may be granted.

With no underlying disability of the feet, the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Osteoarthritis

The Veteran contends that he currently has osteoarthritis, and that the disorder is related to service.  Service treatment records reflect that in April 2005 the Veteran complained of symptoms involving a shoulder, the back, and a knee.  The evaluating healthcare provider gave an assessment which included osteoarthritis, and them "conveyed . . . to the patient that his problems are due to degenerative disease which has a variable course from patient to patient."  The assessment of osteoarthritis appears to have been made largely by history, rather than by clinical testing such as radiographic evidence.  

On VA examination in October 2007, the Veteran denied making a claim for osteoarthritis, and the examiner thus declined to offer an opinion on the matter.  Nonetheless, the Veteran appealed from the May 2008 decision denying service connection and perfected his appeal to the Board.  While the VA examiner declined to offer a diagnosis regarding osteoarthritis, the Board observes that over the course of his examination, the Veteran was provided with an overwhelmingly thorough physiological evaluation, including assessment of numerous orthopedic systems.  As previously stated, silence in a medical record regarding a specific malady generally cannot serve as positive evidence that that malady does not exist.  Nonetheless, given otherwise exceedingly comprehensive examination, without mention, diagnosis, or assessment of osteoarthritis where it might otherwise be expect to appear, the Board finds such silence to be affirmative evidence that the Veteran does not have osteoarthritis.  See Kahana supra.

Thus, as there is no disability or diagnosis referable to osteoarthritis, the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Hyperlipidemia

The Veteran is seeking service connection for hyperlipidemia - i.e., elevated cholesterol - and service treatment records do confirm that in May 2006 he was diagnosed with hyperlipidemia and prescribed a specific diet and exercise plan to address the issue.  During his October 2007 VA examination, the Veteran indicated that he took Zocor for treatment of the condition, which had reportedly has existed for 5 years.  The diagnosis of hyperlipidemia was made by history and based on the medication the Veteran reported used.

The Board finds there is no basis to grant the Veteran's claim for service connection for hyperlipidemia.  To the extent that the Veteran has been diagnosed with hyperlipidemia, the disorder is considered to be laboratory results and not a disability for VA compensation purposes.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  Accordingly the claim of service connection for hyperlipidemia must be denied for lack of entitlement under the law as this condition is specifically excluded as a disease or injury within the meaning of applicable legislation providing for VA compensation benefits.  38 C.F.R. § 3.303(c) (2013).  The relevant facts are not in dispute, and it is the law, not the evidence, which is dispositive in this matter.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


Service Connection for Chest Pain 

The Veteran has sought entitlement to service connection for a disorder manifest by chest pain.  Service treatment records confirm a long history of referable symptoms, beginning in July 1984 when the Veteran complained of a "new onset of chest pain," with radiation to the right shoulder and arm, and aggravated by deep breaths.  The assessment was "chest pain, [etiology] unknown, prob[ably] pleuritic or pericardial."  In October 1984 he reported a three day history of chest pain with radiation to the right arm.  X-ray imaging and electrocardiography testing were normal, and the assessment was "viral syndrome - uncomplicated."  The Veteran again reported chest pain in August 1989, however cardiac ultrasound imaging was normal.  On further complains, the Veteran was diagnosed in January 1995 with a muscle strain.

Based on the foregoing, the Veteran had in-service chest pain symptoms, with the last such symptoms in 1995, more than a decade prior to separation from service.  On VA examination in October 2007, the Veteran reported a five year history of chest pain occurring once a month.  He denied any related history of injury or trauma, and denied ever being hospitalized for such pain.  Chest x-rays and electrocardiography were within normal limits, and the examiner concluded "that there is no diagnosis because there is no pathology to render a diagnosis."

While the Veteran endorsed a five-years history of chest pain on VA examination in October 2007, the Board finds that the lack of referable complaints since 1995 - in spite of an otherwise well-developed and thorough record of medical treatment - to be highly probative of the absence of chest pain symptoms.  Additionally, examination has revealed no chest pathologies or diagnoses for which service connection may be granted, and the Board finds there is no current disability related to the chest.

With no underlying disability of the chest, the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Headaches

The Veteran seeks service-connection for tension headaches which, in September 2009, he stated he "[felt] he was diagnosed . . . in service," although he also "feels the headaches may be due to other conditions."

Service treatment records reveal some history of headaches beginning in October 1984 when the Veteran reported a two-day history of headaches at the base of the skull.  In April 1986 he reported headaches with a sore throat, congestion, light headedness and occasional productive cough.  Tension headaches were endorsed in March 2000, September 2000, and May 2006, and a March 2002 magnetic resonance imaging study was normal.  At that time, the Veteran reported that beginning with the use of a continuous positive airway pressure devise for treatment of obstructive sleep apnea, his headaches had resolved completely.

Following separation from service, the Veteran underwent a VA examination in October 2007, at which time he reported a 10-year history of recurrent headaches.  When headaches occurred, the Veteran was able to go to work but required medication.  Headache attacks occurred once every few months, and lasted for three hours.  The examiner concluded that there was "no diagnosis because there is no pathology to render a diagnosis."

To the extent that headaches are capable of lay observation, the Veteran's endorsements of headaches are competent.  Layno.  Furthermore, the Veteran has endorsed continuous headache symptoms since service, and although are not among those disorders considered "chronic" under 38 C.F.R. § 3.309, the Board nonetheless finds that the Veteran's competent endorsement of symptomatology meets the criteria for the establishment of service connection for tension headaches. 

Accordingly, service connection is established for tension headaches, and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Left Ear Hearing Loss

The Veteran contends that hearing loss in the left ear is related to service.  As a threshold matter, the Board notes that VA considers normal hearing to be from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service treatment records show that on audiogram in July 2007, pure tone thresholds, in decibels in the left ear, were as follows:



HERTZ


500
1000
2000
3000
4000
10
5
5
5
25

Thus, left ear hearing loss was not "normal" during service, but also did not reach a compensable level.  After separation, during a VA examination in October 2007, the Veteran reported having been diagnosed with left ear hearing loss during service, and that the condition onset gradually over a period of five years.  The Veteran denied any specific incident, but did endorse exposure to small arms fire for qualification purposes.  Symptoms included "loss of high range hearing in left ear."  The Veteran described being unable to hear some high frequency noises, and his wife commented having noticed that the Veteran could not hear certain noises that she can hear.  Audiogram evaluation revealed pure tone thresholds, in decibels in the left ear, were as follows:



HERTZ


500
1000
2000
3000
4000
10
5
10
15
25

Word recognition testing was perfect (i.e., 100 percent) in both ears.

As the foregoing shows, hearing loss did not become compensably disabling during service or within one year of separation from service, and the Veteran does not have a current hearing loss disability for VA purposes.  While the Veteran has reported that he was diagnosed with hearing loss, the objective clinical evidence nonetheless indicates that he does not have a hearing loss disability for which service connection may be granted.

Thus, the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Tinnitus

The Veteran asserts that tinnitus began during service and has been continuous since separating from service.  Service treatment records show no complaints referable to tinnitus and on VA examination in October 2007, the Veteran endorsed ringing in the ears.  Nonetheless, the examiner concluded that there was "no diagnosis because the symptoms have resolved."

While the examiner concluded that "symptoms [had] resolved," the Veteran nonetheless endorsed ringing in the ears.  Recurrent tinnitus, its itself a compensable disorder.  38 C.F.R. § 4.84, DC 6260 (2014).  Thus, being an organic disease of the nervous system - and therefore "chronic" under 38 C.F.R. § 3.309(a) - and having manifest to a compensable degree within one year of service, service connection for tinnitus is granted on a presumptive basis.  See Fountain v. McDonald, No. 13-0540 (Vet. App. 2015) (citing Walker v. Shinseki, 708 F.3d
1331 (Fed. Cir. 2013)).

Accordingly service connection for tinnitus is established and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Service Connection for Upper Respiratory Infections

The Veteran contends that he had recurrent upper respiratory infections during  service, for which service connection is warranted.  Service treatment records confirm some evidence of respiratory complaints and treatment beginning in April 1986 when the Veteran reported a sore throat and congestion, light headedness and occasional productive cough.  In February 2002 the Veteran was seen with a cough, and was again seen with upper respiratory infections in April and December 2006.  In July 2007, two months prior to separation, the Veteran complained of a chest cold.

Following separation from service, the Veteran denied having made a claim of service connection for upper respiratory infections during his October 2007 VA examination.  The examiner proceeded with a physical examination which revealed breath sounds to be symmetric, and without rhonchi or rales.  In short, the Veteran did not have a diagnosed respiratory disability.

Thus, without a respiratory disorder at any time during the period on appeal, the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Skin Disorder

The Veteran contends that a skin disorder, claimed as maculae and papules, is related to service.  Service treatment records confirm that in September 1991 the Veteran complained of a rash which was being treated with antifungal and hydrocortisone creams.  In August 1991 the Veteran was seen with a seven month history of rash on the buttocks, and in January 1994 he complained of a reoccurring rash on the buttocks "since Desert Storm" in February 1991.  The Veteran reported having been seen in the past at a dermatology clinic, and treated with topical applications.

In March 2000 the Veteran endorsed a rash on the buttocks, and in March 2002 he reported a rash in the perianal/buttock area which had been present since 1991, having begun following deployment for operation Desert Storm.  The Veteran had been seen by a dermatologist in January 1999 and was diagnosed with keratosis pilaris, intermittent recurrent folliculitis.  Prescribed topical treatments had helped, but had not completely resolved the itching or rash.  On evaluation in March 2002, there was an erythematous follicular rash, but no evidence of infection or warmth.  In assessing the skin disorder it was noted that the Veteran "appears to have persistent rash that is likely psoriasis," but differential diagnoses included candidiasis, fungal pruritus, dermatitis and eczema.  In 	May 2005, a red, scaly area was noted on the left forearm without exudation.

On VA examination in October 2007, following separating from service, the Veteran denied having made a claim regarding maculae and papules.  Nonetheless, examination revealed that he "has no exudation," and the only present skin disorder was onychomycosis located on the bilateral great toenails for which service connection has already been established.

Thus, while the evidence shows that the Veteran had in-service skin-related symptoms, the evidence also shows that no such symptoms have been present since service.  Without a skin disability during the period on appeal, the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Undiagnosed Illness due to Persian Gulf Exposure

In his August 2007 claim for VA benefits, the Veteran endorsed having been stationed in the Persian Gulf during the Persian Gulf War.  Service connection may be granted on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  In claims based on qualifying chronic disability, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  To that end, the Board notes that laypersons are competent to report objective signs of illness,  Layno, but that the Board is still obliged to consider the credibility of even otherwise competent assertions.

A "qualifying chronic disability" for VA purposes is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (C) any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; and (12) abnormal weight loss.  38 C.F.R. § 3.317(b).

As discussed above, numerous claimed symptoms, specifically those relating to headaches, and the respiratory system, as well as numerous musculoskeletal complaints, have not been associated with any specific diagnosis on examinations.  However, the implementing regulation applies to "objective indications of chronic disability," whereas here, the Board has been presented only with subjective complaints of current symptoms.  Furthermore, with regard to the endorsed symptoms, the Board once again reiterates that although service treatment records appear full and complete, for many of the endorsed symptoms which the Veteran suggested had been ongoing for five to ten years by the time of his October 2007 VA examination - there is scant evidence of ongoing symptoms.  The Veteran's silence regarding these symptoms when otherwise affirmatively endorsing other symptoms weighs heavily against a finding that such symptoms were in fact manifest and chronic during service.

The Board finds that the Veteran symptoms during service did not amount to a qualifying chronic disability for the purposes of awarding service connection on a presumptive basis under 38 C.F.R. § 3.317(a)(1).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  A notice letter was sent to the Veteran in September 2007, prior to the initial adjudication of the claims on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

With regard to the Veteran's claims associated with an upper trapezius strain, a left knee strain, right elbow medial epicondylitis, a lumbar strain, and onychomycosis of the feet, these appeals arise from the Veteran's appeal of the initial evaluations following grants of service connection for these disabilities.  Once service connection is granted the claim is substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  

Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under applicable VA laws and regulations. 

VA also has a duty to assist an appellant in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  The duty to assist was further satisfied by VA examinations in October 2007, June 2008, and October 2014.  Over the course of these examination, examiners conducted physical examinations of the Veteran, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  To the extent that any of the foregoing examinations were conducted without a contemporaneous review the Veteran's claims, accurate histories were nonetheless elicited from the Veteran regarding the claimed disorders and associated symptoms.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.


ORDER

An initial rating in excess of 10 percent for upper trapezius strain/cervicalgia is denied.	

An initial rating in excess of 10 percent for left knee strain is denied.	

An initial rating in excess of 10 percent for right elbow medial epicondylitis is denied.	

An initial rating in excess of 10 percent for lumbar strain is denied.	

A higher (compensable) initial evaluation for bilateral onychomycosis of the feet is denied.

Service connection for right knee disorder is denied.

Service connection for hyperlipidemia is denied.

Service connection for a disorder claimed as chest pain is denied.

Service connection for tension headaches is granted.

Service connection for tinnitus is granted.

Service connection for left ear hearing loss is denied.

Service connection for chronic upper respiratory infections is denied.

Service connection for left hip disorder is denied.

Service connection for a skin disorder claimed as maculae and papules is denied.

Service connection for osteoarthritis is denied.

Service connection for a bilateral foot disorder is denied.

Service connection for a right shoulder disorder is denied.


______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


